Citation Nr: 0426212	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-15 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed glaucoma.  

2.  Entitlement to service connection for claimed lung 
cancer.  

3.  Entitlement to a compensable evaluation for the service-
connected pterygium of the left eye.  

4.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected postoperative residuals of bilateral 
subscapular cataracts.  








REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active service from June 1944 to February 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from March and July 2002 rating decisions of the RO.  

The Board notes that, in a November 2003 rating decision, the 
RO granted an increased evaluation of 40 percent for the 
service-connected postoperative residuals of subscapular 
cataracts.  

Although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter 
continues before the Board.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides, among other things, for notice and assistance 
to claimants under certain circumstances.  VA has issued 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)).  The intended effect of these regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide a claimant who files a substantially complete 
application for VA benefits.  

VCAA notice must include, of course, details regarding the 
veteran's and VA's respective responsibilities with respect 
to securing and furnishing relevant evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran is seeking service connection for glaucoma and 
lung cancer.  As such, a VA examination must be scheduled in 
order to determine whether the veteran is suffering from 
glaucoma or lung due to disease or injury in service or as 
the result of already service-connected disability.  

The examiner must also be asked to assess the severity and 
symptomatology associated with the veteran's service-
connected pterygium of the left eye and the residuals of 
postoperative bilateral subscapular cataracts.  

All pertinent treatment records should be obtained for review 
in connection with the appeal.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

2.  The RO must inform the veteran of the 
provisions of VCAA, the types of evidence 
necessary to establish his claims, as 
well as which evidence VA will obtain, 
which evidence he must provide, and which 
evidence VA will assist him in securing.  
Quartuccio, supra.  The RO must review 
the claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the holding in Paralyzed 
Veterans of America, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

3.  The RO must schedule a VA medical 
examination in connection with the 
veteran's claimed eye disabilities.  The 
examiner must (a) determine whether the 
veteran suffers from glaucoma and, if so, 
provide an opinion regarding the etiology 
thereof; (b) describe the nature and 
extent to include all relevant 
symptomatology and manifestations of the 
veteran's service-connected pterygium of 
the left eye; (c) describe the nature and 
extent to include all relevant 
symptomatology and manifestations of the 
veteran's service-connected postoperative 
residuals of bilateral subscapular 
cataracts.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, the RO should readjudicate 
the claim.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




